Case 2:20-cv-12593-TGB-APP ECF No. 30, PageID.173 Filed 03/23/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JESSICA PAGE WEBER,
C.R.P.,
                                                 Case No. 2:20-cv-12593
             Plaintiff,                          District Judge Terrence G. Berg
                                                 Magistrate Judge Anthony P. Patti
v.

CIGNA and/or LIFE INSURANCE
COMPANY OF NORTH AMERICA,

           Defendants.
_________________________/

ORDER REGARDING THE APRIL 13, 2021 VIDEO CONFERENCE (ECF
       NO. 24) and PLAINTIFF’S MARCH 19, 2021 LETTER
                         (ECF No. 29)

      Judge Berg has referred this case to me for pretrial matters. Currently, the

Court is scheduled to conduct: (a) a hearing on April 13, 2021 with respect to

Defendants’ March 1, 2021 motion to clarify and, if necessary, withdraw as

attorney-of-record for Defendant “CIGNA” (ECF No. 19); and, (b) a same-day

scheduling conference. (ECF No. 24.)

      The Court hereby wishes to address two matters. First, notwithstanding the

Court’s March 19, 2021 order (ECF No. 28), which denied Plaintiff’s motion to

adjourn the April 13, 2021 hearing (ECF No. 26), to the extent Plaintiff alleged she

needed additional time “to get better working technology,” (id., PageID.161-162 ¶

7), Plaintiff has up to and including Monday, April 5, 2021 by which to inform
Case 2:20-cv-12593-TGB-APP ECF No. 30, PageID.174 Filed 03/23/21 Page 2 of 3




the Court, in writing, whether: (a) she is able to participate via Zoom; or, (b)

needs the matter to be conducted via telephone. (She is also invited to provide the

Court with her email address, to be added to the docket and to help facilitate

communication from counsel and the Court, as necessary.) At this time, the

Theodore Levin United States Courthouse remains closed to the public, and, while

a video conference more closely resembles an in-person hearing, if Plaintiff does

not have video capability, the Court also does not wish to deny her access to

justice.

       Second, the import of Plaintiff’s most recent filing – a letter dated March 19,

2021 (ECF No. 29) – is unclear. Preliminarily, the Michigan Court Rule to which

Plaintiff refers concerns “Transfer of Actions from District Court to Circuit

Court,” MCR 4.002, specifically Subsection (A), which concerns “Counterclaim

or Cross-Claim in Excess of Jurisdiction.” Even if jurisdiction of Plaintiff’s claims

was based on diversity of citizenship (28 U.S.C. § 1332), MCR 4.002 is a state-

court procedural rule that would not apply in federal court. Hanna v. Plumer, 380

U.S. 460, 465 (1965) (“federal courts are to apply state substantive law

and federal procedural law.”). Also, to the extent Plaintiff’s letter purports to

enclose a document and an affidavit, each of which she describes as “submitted

already,” these items do not appear to be on the record. And, to the extent Plaintiff

mentions a “Proposed Order,” which is “not enclosed,” the Court is perplexed.

                                           2
Case 2:20-cv-12593-TGB-APP ECF No. 30, PageID.175 Filed 03/23/21 Page 3 of 3




Finally, Plaintiff seems to argue that Defendant – “DEF” – “has failed to respond

as ordered,” but it is not clear to what item Plaintiff was anticipating a response.

Upon consideration, the letter (ECF No. 29) is STRICKEN, as its purpose is

unclear, it does not seem to be a permissible pleading (Fed. R. Civ. P. 7(a)), and, as

the Undersigned’s Practice Guidelines explain: “Letters to the Court are neither

pleadings nor motions and will be stricken. Definitions of and requirements for

pleadings and motions are provided in Federal Rules of Civil Procedure 7 through

11, with additional local requirements set forth at Local Rules 7.1 through 11.2.”

See www.mied.uscourts.gov. In the event Plaintiff wishes to clarify her request

and refile it, her attention is directed to E.D. Mich. LR 7.1 (“Motion Practice”).

      IT IS SO ORDERED.

Dated: March 23, 2021


                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
